Title: To George Washington from George McCarmick, 31 October 1786
From: McCarmick, George
To: Washington, George



Sir
Octbr 31th 1786

I here inform you of the two Expedition against the Indians. the Seventeenth of Sept. Genl Clark Crossed the ohio River at the falls, to Go up the wawbash River, with aleven hundred and Eighty men and artilrey. the artilarey went up the wawbash and the men and Cattle and baggage went by land—Colo. lowgan Crossed the ohio, the first Day of Octobr with Eight hundred and Seventy men at the Mought of limestone, to Go to the Shawneys towns. brice Virgan was present when the Started—there

is no accounts arived here yit what Sucksess the have had—my Son John McCarmick, on his way from Detroyet ther Come with Simon Gurty and Colo. Brant to the upper Sunduskey on there way to the Grat Shawney town to a Grat Counsell, which was to be the fifteenth of Octbr he parted with them the tenth, which we all Expect that Colo. Lowgan, will take them in there Counsell; there is but ⟨a majr⟩ and Sixty men of the british, at Detroyet—my Son went there with a Drove of Cattle and was there about two weeks—I ashoure you that these accounts Can be Relyed on And beg leve to Subscribe my Self your freend and Most hum. Sart

Go: McCarmick


N.B. I hope you will Excuse me for feeing of Mr Ross for you he is the first Loyer in this part of the world, and was the Most Ablest Loyer at your tryall—and laid Down Sulch points of law that Could no be Got Over. G.M.

